CONCURRING OPINION
Staton, P.J. —
I concur with the majority that the juvenile court obtained jurisdiction over Howard. When the trial judge overruled *580Howard’s motion to expunge the waiver order, he stated:' “I believe the defendant’s argument goes more to form than to substance. In this case the defendant was well known to the court as the record shows. Therefore, it would have been a useless act to require all the technical steps which are ordinarily required. . . .”
The record clearly demonstrates that the judge “examined the petition ... checked its own juvenile record .. .inquired of the probation officer in regard to said juvenile . . . and . . . conducted an investigation into the background of [Howard].” Under these facts which are before us in this case, I would concur in the conclusion of the majority that the statutory requirements have been sufficiently met.
NOTE — Reported at 372 N.E.2d 1237.